Citation Nr: 1519793	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-18  315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, obsessive compulsive disorder, alcohol dependence, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected inflammatory arthritis with positive HLA B27.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for a left eye disorder, to include iridocyclitis, to include as secondary to inflammatory arthritis with positive HLA B27.

4.  Entitlement to an initial disability rating in excess of 20 percent for inflammatory arthritis with positive HLA B27.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his father testified at a February 2013 hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2014 and remanded to afford the Veteran a hearing.  In April 2015, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims must be remanded for additional development.  The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran was afforded VA examinations in July 2010 and November 2011 to determine whether he had PTSD that is related to service.  The VA examiners determined that the Veteran did not have a diagnosis of PTSD.  The July 2010 VA examiner found the Veteran had major depressive disorder, alcohol dependence and obsessive compulsive disorder.  The November 2011 VA examiner found the Veteran had Axis I diagnoses of major depressive disorder, anxiety disorder, not otherwise specified, alcohol dependence and cannabis use.  The Veteran's VA treatment records reflect that he has been diagnosed with PTSD. See March 2010 statement from a VA physician.  The VA examiners did not address whether the Veteran's diagnosed psychiatric disabilities were related to service.  Consequently, the Board finds that the VA examinations are inadequate.  The claim must be remanded to determine whether the Veteran has an acquired psychiatric disability that is related to service or a service-connected disability.

In regard to the Veteran's claim for entitlement to service connection for erectile dysfunction, he has asserted that the condition is secondary to medication he takes for his psychiatric disability or his service-connected inflammatory arthritis.  See August 2010 claim.  The Veteran's VA treatment records show that he is receiving treatment for erectile dysfunction.  See March 2012 VA problem list.  Therefore, the Veteran should be provided with a VA examination to determine whether his erectile dysfunction is secondary to his service-connected inflammatory arthritis and/or medication taken for a psychiatric disability.  

The Veteran has asserted that he has a left eye disorder, to include iridocyclitis, due to his service-connected inflammatory arthritis.  The Veteran's VA treatment records reflect that he has been diagnosed with an eye disorder that may be related to his inflammatory arthritis.  See March 2010 VA treatment records.  However, a positive opinion is not of record indicating a nexus between the eye disorder and his inflammatory arthritis.  The exact diagnosis of his left eye disorder is also unclear from the VA treatment records.  Thus, the claim must be remanded for a VA examination to determine whether his eye disorder is secondary to his service-connected inflammatory arthritis.

At the April 2015 hearing, the Veteran testified that his symptoms of bilateral pes planus were getting worse.  See Board Hearing Transcript (Tr.) at 10.  His testimony also indicates he has continued to receive treatment for symptoms of swelling due to arthritis.  See Tr. at 4.  The last VA examination to evaluate the Veteran's joints and feet was in July 2010, more than four years ago.  As the evidence indicates the Veteran's bilateral pes planus and inflammatory arthritis have worsened since the last VA examination of record, the claims must be remanded for new examinations to evaluate the Veteran's current symptoms.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).   

The Board notes that the Veteran's Social Security Administration (SSA) records were submitted to VA by the Veteran's representative.  It is not clear whether the records are complete.  As the records are relevant to the claim, a request should be made to the SSA for the Veteran's complete SSA records.

The VA treatment records in the file, including the Veteran's virtual file, only date to April 2013.  At the Board hearing, the Veteran stated that he had received dual diagnostic treatment from a psychiatrist at the Coatesville, Pennsylvania VA at the end of 2014.  See  Tr. at 12.  The Veteran also testified that he receives regular treatment for his arthritis at VA.  See Tr. at 3.  As the records are relevant to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board requests the appellant's complete VA treatment records, including psychiatric treatment records from the Coatesville, Pennsylvania VA from April 2013 to present.  

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the claims being remanded.  A March 2010 VA treatment record indicates the Veteran's service-connected arthritis interferes with his ability to perform physical employment.  As the Veteran's service-connected disabilities may have worsened, a VA opinion should be obtained to address the impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the appellant's VA treatment records from April 2013 to present, including psychiatric treatment records from 2014 from the Coatesville, Pennsylvania VA.  If no records are available, the claims folder must indicate this fact.

2.  Request the Veteran's complete SSA records from the Social Security Administration.  If no records are available, the claims file must indicate this fact.

3.  After completion of the above, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (at least a 50 percent probability) that he has an acquired psychiatric disability, to include major depressive disorder, obsessive compulsive disorder, an anxiety disorder or PTSD, that is (i) related to service or (ii) caused or aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include inflammatory arthritis.

The Board notes that the Veteran was awarded the Combat Action Ribbon.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of the above, schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not (at least a 50 percent probability) the Veteran has erectile dysfunction that is (i) caused and/or (ii) aggravated by his service-connected inflammatory arthritis and/or medication taken for an acquired psychiatric disorder.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a left eye disorder, to include iridocyclytis, that is (i) caused and/or (ii) aggravated by his service-connected inflammatory arthritis.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination(s) to ascertain the current severity of his service-connected (i) inflammatory arthritis and (ii) bilateral pes planus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA clinician should opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders. 

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






